DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 11/16/20, Applicant, on 2/16/21, amended claims. Applicant also cancelled claims 3 and 8; and added new claim 10.  Claims 1-2, 4-7, and 9-10 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The 112(b) rejections of claims 2 and 7 are withdrawn in light of the amendments correcting the antecedent basis and removing “creating a drawing” in duplicate claims.
The 35 USC 101 rejection for claim 1 and its dependents is withdrawn. As explained below, the rejection for claim 6 and its dependents is now revised, as claim 6 is no longer even requiring a computer and output/display.

Reasons for Overcoming the 101 Rejection
Claims 1-2, 4-5, and 10 overcome the 101 rejection because the claim 1 is now eligible as a practical application, as the claims recites “a drawing processor that extracts data for a first work object completed before the designated period, a second 
creates a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other;
a determination processor that determines whether a spatial work interference exists among the first work object, the second work object, and the third work object when the first work object, the second work object, and the third work object are worked in a predetermined order; and
a modifying processor that adds a distinguishable indication specifying an interfering work object among the first work object, the second work object, and the third work object based on the spatial work interference determined by the determination processor to the drawing data.” 
When viewing the claim as a whole, this when combined with the earlier limitations is viewed as a practical application under step 2a, prong 2, as the claim is an improvement to computer functionality, i.e. an improved display (See MPEP 2106.05a) and/or is viewed as a using a judicial exception in a meaningful way under MPEP 2106.05(e).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 6 is directed to a method which is a statutory category.
Step 2A, Prong One - The claim 6 recites– 
… inputting a designated period including present and future; 
… extracting data for a first work object completed before the designated period, a second work object planned to be operated within the designated period, and a third work object planned to be operated after the designated period... according to the designated period.
creating a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other;
determines whether a spatial work interference exists among the first work object, the second work object, and the third work object when the first work object, the second work object, and the third work object are worked in a predetermined order; and
adding a distinguishable indication specifying an interfering work object among the first work object, the second work object, and the third work object based on the spatial work interference to the drawing data.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (business relations and/or managing personal behavior or relationships or interactions between people, showing instructions of completed tasks, in-progress tasks (within the after the designated period)). The final steps of “creating a drawing”; “determining whether a spatial work interference exists”; “adding a distinguishable indication specifying an interfering work object” are broad enough to now cover a person performing these steps, and is now viewed as part of the abstract idea.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. “Additional elements” that Claim 6 recites:
extracting data for a first work object completed before the designated period, a second work object planned to be operated within the designated period, and a third work object planned to be operated after the designated period “from design data stored in a design data storage and operation process data from an operation process data storage”
Claim 6 no longer has a computer, drawing processor or even a graphical user interface or display. The only additional elements recites are “storage” – and they are only inferentially claimed as the “source” of the extracted data – “extracting data… from design data stored in a design data storage and operation process data from an operation process data storage”. The recitation of just “storage” for where the data is from is no more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. See MPEP 2106.05(f). Accordingly, the additional elements of storage of the information would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a method that has data from “storage” is just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The final steps of “creating a drawing”; “determining whether a spatial work interference exists”; “adding a distinguishable indication specifying an interfering work object” is also “apply it” on a computer (at best, if not just covering “by a person” doing it as explained in Step 2a). In addition, the storage and “storing” of data is a conventional computer function (Storing and retrieving information in memory). See MPEP 2106.05d(II)(iv).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. 
Claims 7 and 9 further narrow the abstract idea. Claim 7 recites that drawing data includes colors. Drawing various colors is not an improvement to the display itself, even if a computer and a GUI are recited. Claim 9 recites just that the data stored is “3D CAD data.” This is just further data being stored at this time and at most would just be details of the data being stored by the computer at 2a, prong 2 and 2B (“apply it” on a computer). 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Suggestions:

A work range visualization method comprising:
inputting, into display condition data storage of a drawing processor, a designated period including present and future; 
extracting, by the drawing processor, data for a first work object completed before the designated period, a second work object planned to be operated within the designated period, and a third work object planned to be operated after the designated period... according to the designated period.
creating, on an output by the drawing processor, a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other;
determines, by a determination part of a drawing processor,  whether a spatial work interference exists among the first work object, the second work object, and the third work object when the first work object, the second work object, and the third work object are worked in a predetermined order; and
adding, by an interference confirmation part of a drawing processor on the output, a distinguishable indication specifying an interfering work object among the first work object, the second work object, and the third work object based on the spatial work interference to the drawing data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Pub. No. 2010/0114635) in view of Miyake (US 2009/0125352).

A work range visualization device (Watanabe – See par 58 - A user of the construction progress visualization system specifies a date for which the user wants to display the simulation. The specified display date is stored into a simulation display date storage unit 105. Then the construction progress visualization system displays a simulation image by sequentially executing each process of a display CAD model creating-unit 106, a scaffolding schedule extracting-unit 108, a scaffolding-demolition CAD model creating-unit 110, a virtual scaffolding creating-unit 112, a scaffolding display color determining-unit 114, and a display process unit 117. See par 119 - The above embodiments are for a computer system including a central processing unit (CPU), a memory, an auxiliary memory device, an input device such as a keyboard, and a display device such as a screen. Each processing step is stored in the memory as a program, and executed by the central processing unit.) comprising: 
a design data storage that stores design data on work objects (Watanabe 2010/0114635 – See par 57 - A CAD model of a construction object is stored in a CAD model storage unit 101; see par 65 - FIGS. 2 and 3 show some data stored in the CAD model storage unit 101. An installation object table 201 is described in FIG. 2 (showing equipment type, area number, and layout position)); 
an operation process data storage that stores operation process data based on the design data (Applicant’s specification in paragraph 21 states “The operation process data means a work sequence and a work schedule of each of the work objects in the design data, and is displayed, for example, as a construction process chart as in FIG. 2. The operation process data storage 12 may store contents of work for each of the work objects, a construction contractor executing each work, and a work sequence and a work schedule (work process chart) of each area in the case where a construction object area is partitioned into a plurality of sections.” 
Watanabe 2010/0114635 – See par 57, FIG. 1 - A CAD model of a construction object is stored in a CAD model storage unit 101. Construction schedule data are stored in a construction schedule storage unit 102; A CAD-schedule mapping process unit 103 seeks for corresponding relationships between the CAD model [101] and the construction schedule data [102], and stores tables of sought each relationship into a CAD-schedule map table storage unit 104. See par 72 - Based on the information stored in the operation item field of the construction schedule table 701, UID of the corresponding CAD model is retrieved from CAD data in the installation object table 201 (Step 902) [see par 65 above, showing that 201 is from the CAD data 101]. If the CAD model exists (Step 903), the UID of the retrieved CAD model is registered in the CAD-schedule map table storage unit 104 as a corresponding piece of data to the AID of the processing construction schedule data (Step 904).); 
a display condition data storage that stores a designated period including present and future (Watanabe 2010/0114635 – See par 57 - A CAD-schedule mapping process unit 103 seeks for corresponding relationships between the CAD model and the construction schedule data, and stores tables of sought each relationship into a CAD-schedule map table storage unit 104; See FIG. 10, par 75 - the process carried out in the display CAD model creating-unit 106 shown in FIG. 1 is described in detail with reference to FIG. 10. In this process, a CAD model for a specified date is created by using information in the CAD model storage unit 101, the construction schedule storage unit 102, and the CAD-schedule map table storage unit 104, and by extracting, from CAD models, the installation status of the construction object on the specified date stored in the simulation display date storage unit 105; See par 79, FIG. 10 (1005, 1006-1009) – looking at completed, “in progress” and completion rate); and 
a drawing processor that extracts data (Watanabe – See par 119 - The above embodiments are for a computer system including a central processing unit (CPU), a memory, an auxiliary memory device, an input device such as a keyboard, and a display device such as a screen. Each processing step is stored in the memory as a program, and executed by the central processing unit. A specified display date, selections of display objects, parameters and so on are inputted by a user with the input device such as a keyboard, and the results are stored in the memory or the auxiliary memory device. Furthermore, the results are displayed in 3D image on the screen to the user.) for a first work object completed before the designated period, a second work object planned to be operated within the designated period, and a third work object planned to be operated after the designated period (Watanabe 2010/0114635 – See par 100 -  In visualization of normal construction operation (temporary layout, welding, etc.), an amount of operation is calculated as 0% at the beginning and 100% at the end of each operation schedule. However, the scaffolding operation must be estimated in consideration of relevancy among individual operation schedules (scaffolding installation, reassembly, and demolition operation). By the above processes, it is possible to intuitively grasp the progress of the whole scaffolding operation. See par 101 - Next, a display form corresponding to the completion rate obtained by the above processes is determined, and the determined display form is stored in the scaffolding display color storage unit 115 (Step 1908). To be more specific, opacity of the display is determined according to the completion rate. The scaffolding display will be sequentially changed from non-transparent to transparent as the scaffolding is demolished) from the design data and the operation process data according to the designated period (Watanabe – See par 65 - FIGS. 2 and 3 show some data stored in the CAD model storage unit 101. An installation object table 201 is described in FIG. 2 (showing equipment type, area number, and layout position); See par 80, FIG. 10 - when the construction operation has been started (Step 1011), the basic form associated with the processing UID is extracted from the graphic shape element table 301 and stored in the display CAD model storage unit 107. The display CAD model storage unit 107 contains a display graphic shape element table 1102 as shown in FIG. 12. The display graphic shape element table 1102 has fields of operation name and completion rate for each graphic shape element. In the step 1012, the value of the operation AID is stored in the operation name field and the completion rate data obtained in the previous process is stored in the completion rate field.)…
Watanabe discloses that various operations have schedules, but it is not explicitly clear if the operations visualized in Watanabe (e.g. par 80,100) that sequentially changes the display from non-transparent transparent as a demolition before and after each operation to display the operation period including those periods in a different display color” (See Watanabe par 114, FIG. 26a-26b). However, it is not explicitly clear if this is disclosing one drawing with each of the 3 objects being distinguishable (or just two – before and after) as the claim recites:
“and creates a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other.”
Miyake discloses the limitations:
a drawing processor that extracts data for a first work object completed before the designated period, a second work object planned to be operated within the designated period, and a third work object planned to be operated after the designated period (Miyake See par 39, FIG. 1, 20 - The project visualizing device 1 (a progress status management device) comprises a storage 104 which stores design data 101, state management data 102 and state to state-to-state constraints data 103, and a processor 108’’ which includes a design data state corresponding unit (105), a state checking unit 106, and a state changing unit 107. Further, the project visualizing device 1 is connected with an output 109 (a display)) “and creates a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other” (Miyake 2009/0125352 – par 76, FIG. 7 – state property has different states (completed, being processed (e.g. 70%)), etc); par 109, 113 - As shown in FIG. 12, the display property data 1101 describes a display property (display method data) for a process ID as a state property display method. In a process A, a component in a state of "not processed" is displayed in "light blue" (1104, 1108) or “possible to process” in brown (1105, 1109) [disclosing 3rd work object – “planned to be operated after the period”], a component in a state of "being processed" is displayed in "blue" (1106, 1110) [blue disclose 2nd work object – “operated within the period”], and a component in a state of "completed" is displayed in "pink" (1107, 1111) [disclosing 1st work object – “completed before the period”]. See also FIG. 13 – 1105-1111; See par 162 - the state display changing unit 1704 [Fig. 20] reads a property of a display change in the display change property data 1705. Then, the state display changing unit 1704 informs the design data state corresponding unit 105 of a change of the processing state display screen image in association with the display change property. The design data state corresponding unit 105 displays the processing state display screen image in FIG. 13 on the output device 109 by changing the screen image.

    PNG
    media_image1.png
    387
    602
    media_image1.png
    Greyscale
.
a determination processor (Watanabe See claim 2 – 1st, 2nd, 3rd processing unit; See par 119 - The above embodiments are for a computer system including a central processing unit (CPU), a memory, an auxiliary memory device, an input device such as a keyboard, and a display device such as a screen.) that determines whether a spatial work interference exists among the first work object, the second work object, and the third work object when the first work object, the second work object (Watanabe 2010/0114635 – See par 111, FIG. 25- Whether there is a CAD model of a construction object within an operation range (within a range in which a hand of an operator reaches) based on the mesh cell of processing object or not is searched (Step 2505). When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508), and the third work object are worked in a predetermined order (Watanabe 2010/0114635 – See par 100 -  In visualization of normal construction operation (temporary layout, welding, etc.), an amount of operation is calculated as 0% at the beginning and 100% at the end of each operation schedule. However, the scaffolding operation must be estimated in consideration of relevancy among individual operation schedules (scaffolding installation, reassembly, and demolition operation). By the above processes, it is possible to intuitively grasp the progress of the whole scaffolding operation); and 
a modifying processor that adds a distinguishable indication specifying an interfering work object among the first work object, the second work object, and the third work object based on the spatial work interference determined by the determination processor to the drawing data (Watanabe 2010/0114635 – See par 111 - Whether there is a CAD model of a construction object within an operation range (within a range in which a hand of an operator reaches) based on the mesh cell of processing object or not is searched (Step 2505). For the searched CAD model within an operation range, the operation status on the specified display date is obtained (Step 2506). If no model of operation in progress is found, the image information of the scaffolding mesh cell is not changed. When one model of operation in progress is found, image information of the mesh cell or the scaffolding form model is generated in the display color corresponding to the operation of the CAD model (Step 2509). When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508).
Both Watanabe and Miyake are analogous art as they are directed to visualizing work/construction tasks (See Watanabe Abstract; Miyake Abstract, par 45, FIG. 13).  Watanabe discloses sequentially changes the display from non-transparent to transparent as a demolition operation occurs (Watanabe par 80,100) and shows the progress of a scaffolding operation based on individual operation schedules (See Watanabe par 100). Watanabe also discloses that “a period of displaying the operation-in-progress status may be matched with the actual operation schedule, or else, a pre-operation period and an after-operation period may be provided before and after each operation to display the operation period including those periods in a different display 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of visualizing construction progress of Watanabe to further display operations for before, after, and current time periods in 3 different colors, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

	Concerning independent claim 6, Watanabe discloses:
A work range visualization method (Watanabe – See par 95-96 – method for displaying progress of scaffolding installation operation; See par 119 - The above embodiments are for a computer system including a central processing unit (CPU), a memory, an auxiliary memory device, an input device such as a keyboard, and a display device such as a screen. Each processing step is stored in the memory as a program, and executed by the central processing unit.) comprising: 
inputting a designated period including present and future ((Watanabe 2010/0114635 – See par 57 - A CAD-schedule mapping process unit 103 seeks for corresponding relationships between the CAD model and the construction schedule data, and stores tables of sought each relationship into a CAD-schedule map table storage unit 104; See FIG. 10, par 75 - the process carried out in the display CAD model creating-unit 106 shown in FIG. 1 is described in detail with reference to FIG. 10. In this process, a CAD model for a specified date is created by using information in the CAD model storage unit 101, the construction schedule storage unit 102, and the CAD-schedule map table storage unit 104, and by extracting, from CAD models, the installation status of the construction object on the specified date stored in the simulation display date storage unit 105; See par 79, FIG. 10 (1005, 1006-1009) – looking at completed, “in progress” and completion rate);
extracting data for a first work object completed before the designated period, a second work object planned to be operated within the designated period, and a third work object planned to be operated after the designated period (Watanabe 2010/0114635 – See par 100 -  In visualization of normal construction operation (temporary layout, welding, etc.), an amount of operation is calculated as 0% at the beginning and 100% at the end of each operation schedule. However, the scaffolding operation must be estimated in consideration of relevancy among individual operation schedules (scaffolding installation, reassembly, and demolition operation). By the above processes, it is possible to intuitively grasp the progress of the whole scaffolding operation. See par 101 - Next, a display form corresponding to the completion rate obtained by the above processes is determined, and the determined display form is stored in the scaffolding display color storage unit 115 (Step 1908). To be more specific, opacity of the display is determined according to the completion rate. The scaffolding display will be sequentially changed from non-transparent to transparent as the scaffolding is demolished.) from design data stored in a design data storage (Watanabe 2010/0114635 – See par 57 - A CAD model of a construction object is stored in a CAD model storage unit 101; see par 65 - FIGS. 2 and 3 show some data stored in the CAD model storage unit 101. An installation object table 201 is described in FIG. 2 (showing equipment type, area number, and layout position) and operation process data from an operation process data storage (Watanabe 2010/0114635 – See par 57, FIG. 1 - A CAD model of a construction object is stored in a CAD model storage unit 101. Construction schedule data are stored in a construction schedule storage unit 102; A CAD-schedule mapping process unit 103 seeks for corresponding relationships between the CAD model [101] and the construction schedule data [102], and stores tables of sought each relationship into a CAD-schedule map table storage unit 104. See par 72 - Based on the information stored in the operation item field of the construction schedule table 701, UID of the corresponding CAD model is retrieved from CAD data in the installation object table 201 (Step 902) [see par 65 above, showing that 201 is from the CAD data 101]. If the CAD model exists (Step 903), the UID of the retrieved CAD model is registered in the CAD-schedule map table storage unit 104 as a corresponding piece of data to the AID of the processing construction schedule data (Step 904)) according to the designated period stored (Watanabe – See par 65 - FIGS. 2 and 3 show some data stored in the CAD model storage unit 101. An installation object table 201 is described in FIG. 2 (showing equipment type, area number, and layout position); See par 80, FIG. 10 - when the construction operation has been started (Step 1011), the basic form associated with the processing UID is extracted from the graphic shape element table 301 and stored in the display CAD model storage unit 107. The display CAD model storage unit 107 contains a display graphic shape element table 1102 as shown in FIG. 12. The display graphic shape element table 1102 has fields of operation name and completion rate for each graphic shape element. In the step 1012, the value of the operation AID is stored in the operation name field and the completion rate data obtained in the previous process is stored in the completion rate field) 
Watanabe discloses that various operations have schedules, but it is not explicitly clear if the operations visualized in Watanabe (e.g. par 80,100) that sequentially changes the display from non-transparent transparent as a demolition operation occurs is one drawing though with each of the 3 objects being distinguishable. Watanabe also discloses that “a period of displaying the operation-in-progress status may be matched with the actual operation schedule, or else, a pre-operation period and an after-operation period may be provided before and after each operation to display the operation period including those periods in a different display color” (See Watanabe 
“creating a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other.”
Miyake discloses the limitations:
creating a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other” (Miyake 2009/0125352 – par 76, FIG. 7 – state property has different states (completed, being processed (e.g. 70%)), etc); par 109, 113 - As shown in FIG. 12, the display property data 1101 describes a display property (display method data) for a process ID as a state property display method. In a process A, a component in a state of "not processed" is displayed in "light blue" (1104, 1108) or “possible to process” in brown (1105, 1109) [disclosing 3rd work object – “planned to be operated after the period”], a component in a state of "being processed" is displayed in "blue" (1106, 1110) [blue disclose 2nd work object – “operated within the period”], and a component in a state of "completed" is displayed in "pink" (1107, 1111) [disclosing 1st work object – “completed before the period”]. See also FIG. 13 – 1105-1111; See par 162 - the state display changing unit 1704 [Fig. 20] reads a property of a display change in the display change property data 1705. Then, the state display changing unit 1704 informs the design data state corresponding unit 105 of a change of the processing state display screen image in association with the display change property. The design data state corresponding unit 105 displays the processing state display screen image in FIG. 13 on the output device 109 by changing the screen image.

    PNG
    media_image1.png
    387
    602
    media_image1.png
    Greyscale
.
Watanabe in combination with Miyake discloses:
determines whether a spatial work interference exists among the first work object, the second work object, and the third work object when the first work object, the second work object (Watanabe 2010/0114635 – See par 111, FIG. 25- Whether there is a CAD model of a construction object within an operation range (within a range in which a hand of an operator reaches) based on the mesh cell of processing object or not is searched (Step 2505). When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508), and the third work object are worked in a predetermined order (Watanabe 2010/0114635 – See par 100 -  In visualization of normal construction operation (temporary layout, welding, etc.), an amount of operation is calculated as 0% at the beginning and 100% at the end of each operation schedule. However, the scaffolding operation must be estimated in consideration of relevancy among individual operation schedules (scaffolding installation, reassembly, and demolition operation). By the above processes, it is possible to intuitively grasp the progress of the whole scaffolding operation); and 
adding a distinguishable indication specifying an interfering work object among the first work object, the second work object, and the third work object based on the spatial work interference to the drawing data (Watanabe 2010/0114635 – See par 111 - Whether there is a CAD model of a construction object within an operation range (within a range in which a hand of an operator reaches) based on the mesh cell of processing object or not is searched (Step 2505). For the searched CAD model within an operation range, the operation status on the specified display date is obtained (Step 2506). If no model of operation in progress is found, the image information of the scaffolding mesh cell is not changed. When one model of operation in progress is found, image information of the mesh cell or the scaffolding form model is generated in the display color corresponding to the operation of the CAD model (Step 2509). When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508).
which the first work object is an object completed before the designated period, the second work object is an object planned to be operated within the designated period… (Watanabe 2010/0114635 – See par 100 -  In visualization of normal construction operation (temporary layout, welding, etc.), an amount of operation is calculated as 0% at the beginning and 100% at the end of each operation schedule. However, the scaffolding operation must be estimated in consideration of relevancy among individual operation schedules (scaffolding installation, reassembly, and demolition operation). By the above processes, it is possible to intuitively grasp the progress of the whole scaffolding operation. See par 101 - Next, a display form corresponding to the completion rate obtained by the above processes is determined, and the determined display form is stored in the scaffolding display color storage unit 115 (Step 1908). To be more specific, opacity of the display is determined according to the completion rate. The scaffolding display will be sequentially changed from non-transparent to transparent as the scaffolding is demolished.) 
Watanabe discloses that various operations have schedules, but it is not explicitly clear if the operations visualized in Watanabe (e.g. par 80,100) that sequentially changes the display from non-transparent transparent as a demolition operation occurs is one drawing though with each of the 3 objects being distinguishable. Watanabe also discloses that “a period of displaying the operation-in-progress status may be matched with the actual operation schedule, or else, a pre-operation period and an after-operation period may be provided before and after each operation to display the operation period including those periods in a different display color” (See Watanabe par 114, FIG. 26a-26b). However, it is not explicitly clear if this is disclosing one drawing with each of the 3 objects being distinguishable (or just two – before and after) as the claim recites:

the drawing processor creates a drawing in which each of the first, the second and the third work object is distinguishable.”
Miyake discloses the limitations:
“the first work object is an object completed before the designated period, the second work object is an object planned to be operated within the designated period, and the third work object is an object planned to be operated after the designated period” (Miyake 2009/0125352 – par 76, FIG. 7 – state property has different states (completed, being processed (e.g. 70%)), etc); par 109, 113 - As shown in FIG. 12, the display property data 1101 describes a display property (display method data) for a process ID as a state property display method. In a process A, a component in a state of "not processed" is displayed in "light blue" (1104, 1108) or “possible to process” in brown (1105, 1109) [disclosing 3rd work object – “planned to be operated after the period”], a component in a state of "being processed" is displayed in "blue" (1106, 1110) [blue disclose 2nd work object – “operated within the period”], and a component in a state of "completed" is displayed in "pink" (1107, 1111) [disclosing 1st work object – “completed before the period”]. See also FIG. 13 – 1105-1111.) “the drawing processor creates a drawing in which each of the first, the second and the third work object is distinguishable” (Miyake See par 39, FIG. 1, 20 - The project visualizing device 1 (a progress status management device) comprises a storage 104 which stores design data 101, state management data 102 and state to state-to-state constraints data 103, and a processor 108’’ which includes a design data state corresponding unit (105), a state checking unit 106, and a state changing unit 107. Further, the project visualizing device 1 is connected with an output 109 (a display); See par 162 - the state display changing unit 1704 [Fig. 20] reads a property of a display change in the display change property data 1705. Then, the state display changing unit 1704 informs the design data state corresponding unit 105 of a change of the processing state display screen image in association with the display change property. The design data state corresponding unit 105 displays the processing state display screen image in FIG. 13 on the output device 109 by changing the screen image).
It would have been obvious to combine Watanabe and Miyake for the same reasons as discussed with regards to claim 1.

	Concerning claim 2, Watanabe in combination with Miyake discloses:
The work range visualization device according to claim 1, wherein: 
the display condition data storage stores a first work color, a second work color, and a third work color corresponding to the first work object, the second work object (Watanabe –See par 114, FIG. 26a-26b – a period of displaying the operation-in-progress status may be matched with the actual operation schedule, or else, a pre-operation period and an after-operation period may be provided before and after each operation to display the operation period including those periods in a different display color), and the third work object, respectively; and 
the drawing data includes the first work object, the second work object and the third work object that are distinguishable from each other and that are created with the first work color, a second, and a third work color, respectively (Miyake 2009/0125352 – par 76, FIG. 7 – state property has different states (completed, being processed (e.g. 70%)), etc); par 109, 113 - As shown in FIG. 12, the display property data 1101 describes a display property (display method data) for a process ID as a state property display method. In a process A, a component in a state of "not processed" is displayed in "light blue" (1104, 1108) or “possible to process” in brown (1105, 1109) [disclosing 3rd work object – “planned to be operated after the period”], a component in a state of "being processed" is displayed in "blue" (1106, 1110) [blue disclose 2nd work object – “operated within the period”], and a component in a state of "completed" is displayed in "pink" (1107, 1111) [disclosing 1st work object – “completed before the period”]. See also FIG. 13 – 1105-1111).
It would have been obvious to combine Watanabe and Miyake for the same reasons as discussed with regards to claim 1.
	Claim 7 recites similar limitations as claim 2. Claim 7 is rejected for the same reasons as claim 2.

	Concerning claim 4, Watanabe discloses:
The work range visualization device according to claim 1, wherein the design data is 3D CAD data (Watanabe 2010/0114635 – See par 11 - a CAD model storage unit for storing a 3D CAD model of a construction object; See par 64 - the CAD model in the construction status on the specified display date specified by the user and the scaffolding in the construction status assumed from the CAD model can be combined in 3D and displayed).
Claim 9 recites similar limitations as claim 4. Claim 9 is rejected for the same reasons as claim 4.

Concerning claim 5, Watanabe discloses:	
The work range visualization device according to claim 1, further comprising a change input unit that includes a keyboard and changes the operation process data (Watanabe – See par 119 - The above embodiments are for a computer system including a central processing unit (CPU), a memory, an auxiliary memory device, an input device such as a keyboard, and a display device such as a screen. Each processing step is stored in the memory as a program, and executed by the central processing unit. A specified display date, selections of display objects, parameters and so on are inputted by a user with the input device such as a keyboard, and the results are stored in the memory or the auxiliary memory device. Furthermore, the results are displayed in 3D image on the screen to the user).

Concerning claim 10, Watanabe discloses:
The work range visualization device according to claim 1, wherein the designated period includes an area (Watanabe – See FIG. 1, 101 (CAD model), 102 (schedule), 106 – create a display CAD model for specified display date; See FIG. 7 – “area number” with different “starting and ending date”; See par 70 - FIG. 7 shows a construction schedule table 701 stored in the construction schedule storage unit 102. The construction schedule table 701 includes an AID (Activity ID) for identifying each construction operation (activity), an area No. showing the operation area for the construction operation, a work division showing the division of the operation, a operation item name showing the operation object, object information for identifying the specific operation object, a operation name showing each individual operation, and starting/ending dates showing the starting/ending dates of the operation.), a work object facility (paragraph 26 as published states “facility, for example, each device, piping, or cable tray”; Watanabe – See par 81 - In FIG. 14, a building frame 1401, piping 1 (1403), piping 2 (1404), and equipment 1402 are registered as CAD models. Since the specified date 1501 indicates on the midpoint of equipment carrying-in, two cubes making up the equipment and a plurality of cubes representing the building frame are registered in the display graphic shape element table 1102 by the display CAD model creating-unit 106. For the cubes making up the equipment, the operation name showing the carrying-in operation and a completion rate of 50% at that time are stored.), a work content type (Watanabe – See FIG. 1, 101, 102, 106 – CAD Model; create a display CAD model for specified display date; 112 – divide an installataion area into layers (See FIG. 13 -14 – different operation names – e.g. anchor bolt setting; heat retaining; welding (disclosing work content type); and different colors), 

Miyake discloses:
the designated period includes… “a work company” (Miyake – See par 154 - The design property data 202 has a design property related to a worker such as a department in charge of a design target object and a working trader; See par 167 - The design property data 202 has a design property related to a worker such as a department in charge of a design target object and a working trader.).
Watanabe in combination with Miyake discloses:
the designated period includes… a current date, and a future date (disclosing both current date and future date - Watanabe 2010/0114635 – See par 57 - A CAD-schedule mapping process unit 103 seeks for corresponding relationships between the CAD model and the construction schedule data, and stores tables of sought each relationship into a CAD-schedule map table storage unit 104; See FIG. 10, par 75 - the process carried out in the display CAD model creating-unit 106 shown in FIG. 1 is described in detail with reference to FIG. 10. In this process, a CAD model for a specified date is created by using information in the CAD model storage unit 101, the construction schedule storage unit 102, and the CAD-schedule map table storage unit 104, and by extracting, from CAD models, the installation status of the construction object on the specified date stored in the simulation display date storage unit 105; See par 79, FIG. 10 (1005, 1006-1009) – looking at completed, “in progress” and completion rate), 
limitation is in the alternative - Watanabe – See FIG. 25 – 2506 – par 111 - For the searched CAD model within an operation range, the operation status on the specified display date is obtained (Step 2506) (disclosing a display for a “daily basis” of a designated period). If no model of operation in progress is found, the image information of the scaffolding mesh cell is not changed. When one model of operation in progress is found, image information of the mesh cell or the scaffolding form model is generated in the display color corresponding to the operation of the CAD model (Step 2509). When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508). See also Miyake – See par 131 - The scheduling plan data includes a time required for a process, a start time and date, and an end time and date as shown in FIG. 16), and 
the drawing processor selects a range of the data from any one of the area, the work object facility, the work content type, and the work company (Applicant’s examples are par 40 as published; FIG. 3 (display condition setting screen)). Watanabe – See FIG. 13 -14 – different operation names – e.g. anchor bolt setting; heat retaining; welding (disclosing work content type); FIG. 14 shows “piping” (disclosing “work object facility”) and different colors; See par 111 - When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508). The image information generated by the steps 2502, 2503, and 2508 is displayed on the display apparatus 118; see par 115-116 – FIG. 27B – image of operations in interference for specified date 2604; In this example, an operation period 2702 for heat retaining operation 2701 of the equipment and an operation period 2703 for fit up operation of the piping 2 are in interference at a scaffolding mesh cell (mesh 2,3,3); showing with 2705 showing the inference on the mesh cell)
It would have been obvious to combine Watanabe and Miyake for the same reasons as discussed with regards to claim 1. In addition, Watanabe discloses there are “workers” (par 8) and that there is a “work division” showing the division of the operation (par 70, FIG. 7 – e.g. “common work”, “machine work”). Miyake improves upon Watanabe by also disclosing having start and end times for a scheduling plan as well as a “department” and “workers” in charge (See par 154, 167). One of ordinary skill in the art would be motivated to further include departments and works to further efficiently visualize the responsible parties for the desired time period of the scheduling plan.

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
Applicant argues claim 1 and 6 together for 35 USC 101. Remarks, pages 6-7. The arguments are moot in light of the revised 101 rejection for claim 6. Claim 6 differs greatly from claim 1 as almost all the “additional elements” are removed. 
. 

    PNG
    media_image2.png
    448
    503
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619